& Ww Ww

oO CO YT HD WN

10
11
12
13
14
15
16
17
18
19
20
a1
22
23
24
25
26
27
28

 

Case 4:19-cr-0O6063-SMJ ECF No. 84 _ filed 01/31/20 PagelD.376 Page 1 of 2

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WASHINGTON

 

UNITED STATES OF AMERICA, )
_. )

BiGGEE ) NO, I2cR- 06 063 _gsuy- 1

v. } DEFENDANT’S STATEMENT
. ) OF REASONS IN SUPPORT
Monica Pesina , ) OF THE MOTION TO
) CONTINUE TRIAL

Defendant. )

My attorney has advised me of my right under the Speedy Trial Act, 18 U.S.C. § 3161, to
go to trial within a seventy-day period. My attorney has also advised me that a continuance of the
trial is needed, and we discussed the reasons for a continuance.

A motion to continue the trial has been filed.

My attorney has advised me, and I understand that, if the Court grants the motion to
continue that all time between the date the motion to continue was filed and the new date for trial
will be excluded from the speedy-trial period under the Speedy Trial Act.

After reviewing the motion and discussing the reasons for the requested continuance with

my attorney, I knowingly and voluntarily ask this Court to grant that motion to continue and reset

the trial date from its current date of _ 3/16/2020 to a date not later than 6/26/2020
for the following reasons as found in 18 U.S.C. § 3161; C-oUu aol needy (\

ndichened Cone | peepee Yet tana

 

 

 

Defendant’s Statement of Reasons in Support of Motion to Continue Trial - 1 Rev. 3/8/2016

 
Oo CO YN DB A SF YY YP KS

NHN NO NO NO NO KN KN KR RO mm lt
Sa AN NBN On Ff WD NY KF FD Oo Fe AN DB vA FP WY HO KF CS

Case 4:19-cr-0O6063-SMJ ECF No. 84 filed 01/31/20 PagelD.377 Page 2 of 2

 

 

 

Defendant’s Statement of Reasons in Support of Motion to Continue Trial - 2 Rev. 3/8/2016

 

I declare under penalty of perjury that the foregoing i is true and correct.

/ Nonsat Prin

Defendant
Date:

I have read this form and discussed thé\contents with iy client. a \
NE Sim fe con leo Now
2} =
Dale for\Defendant we UD) ° ae

 

I have translated this form into a inneianed in Which the Defendant is conversant. If
questions have arisen, I have notified the Defendant’s counsel of the questions and have
not offered not given advice nor personal opinions.

f

Interpreter (printed name) —

 

 

Interpreter (signature)
Date:

 
